Exhibit 10.5
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     AMENDMENT, dated March 1, 2011 (“Amendment”), made to the Employment
Agreement dated as of November 17, 2008, as first amended by the letter
agreement dated as of December 1, 2008 and further amended effective as of
December 16, 2009 (together, the “Employment Agreement”), by and between Wyndham
Worldwide Corporation, a Delaware corporation (the “Company”), and Eric Danziger
(the “Executive”). Except as provided herein all terms and conditions set forth
in the Employment Agreement shall remain in full force and effect.
     WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement as set forth below.
     NOW, THEREFORE, effective as of the date first written above, the
Employment Agreement is hereby amended as follows:
     1. The first sentence of Section II of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) shall begin on the Effective Date and shall end on November 17,
2013, subject to earlier termination as provided in this Agreement.
     2. The second sentence of Section VI(d) of the Employment Agreement is
hereby amended in its entirety and replaced with the following:
All payments due to the Executive under the first sentence of Section VI(a)
shall be made in a lump sum to the Executive within 60 days following the date
of termination; provided, however, that (i) the payments and benefits provided
under Section VI(a) shall be subject to, and contingent upon, the execution by
the Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion and (ii) in the event that the period during which the
Executive is entitled to consider the general release (and to revoke the
release, if applicable) spans two calendar years, then any payment that
otherwise would have been payable during the first calendar year will in no case
be made until the later of (A) the end of the revocation period (assuming that
the Executive does not revoke), or (B) the first business day of the second
calendar year (regardless of whether the Executive used the full time period
allowed for consideration), all as required for purposes of Code Section 409A.





--------------------------------------------------------------------------------



 



     3. From and after the date hereof, all references to the Employment
Agreement shall mean the Employment Agreement as amended hereby. Except as
expressly amended hereby, the Employment Agreement shall remain in full force
and effect, and is hereby ratified and confirmed.
     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed this 28th day of February 2011.

            EXECUTIVE
      /s/ Eric Danziger       Eric Danziger              WYNDHAM WORLDWIDE
CORPORATION
      By:   /s/ Mary Falvey         Name:   Mary Falvey        Title:  
Executive Vice President     

2